 Case 1:19-cv-01292-LPS Document 41 Filed 11/05/20 Page 1 of 1 PageID #: 739




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 POWER INTEGRATIONS, INC.,                         )
                                                   )
                           Plaintiff,              )
                                                   )
                v.                                 )      C.A. No. 19-1292-LPS
                                                   )
 SILANNA SEMICONDUCTOR NORTH                       )
 AMERICA, INC.,                                    )
                                                   )
                           Defendant.              )

           STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME

       IT IS HEREBY STIPULATED AND AGREED, by the parties, through their

undersigned counsel, subject to the approval of the Court, that the time for the parties to make

their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) is further extended

from November 5, 2020 to December 7, 2020.


 SHAW KELLER LLP                                   POTTER ANDERSON & CORROON LLP

 By: /s/ John W. Shaw                              By: /s/ Philip A. Rovner
     John W. Shaw (#3362)                                Philip A. Rovner (#3215)
     Karen E. Keller (#4489)                             Jonathan A. Choa (#5319)
     I.M. Pei Building                                   Hercules Plaza
     1105 North Market Street, 12th Floor                P.O. Box 951
     Wilmington, DE 19801                                Wilmington, DE 19899-0951
     (302) 298-0700                                      (302) 984-6000
     jshaw@shawkeller.com                                provner@potteranderson.com
     kkeller@shawkeller.com                              jchoa@potteranderson.com

 Attorneys for Plaintiff                           Attorneys for Defendant

 Dated: November 5, 2020
 6924916

       IT IS SO ORDERED this ______ day of ______________, 2020.

                                                       ____________________________
                                                                  U.S.D.J.
